Name: Commission Regulation (EC) No 1337/94 of 9 June 1994 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/14 Official Journal of the European Communities 10 . 6. 94 COMMISSION REGULATION (EC) No 1337/94 of 9 June 1994 fixing the premiums to be added to the import levies on cereals, flour and malt rate established during the reference period from 8 June 1994, as regards floating currencies, should be used to calculate the levies ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1 ), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 1681 /93 0 and subsequent amending Regula ­ tions ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market HAS ADOPTED THIS REGULATION : Article 1 The premiums to be added to the levies fixed in advance for the import in respect of the products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 10 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993 , p. 32 . O OJ No L 159, 1 . 7 . 1993, p . 11 . 10. 6. 94 Official Journal of the European Communities No L 145/15 ANNEX to tfae Commission Regulation of 9 June 1994 fixing die premiums to be added to die import levies on cereals, flour and malt A. Cereals and flour (ECU/tonne) CN code Current 6 1st period 7 2nd period 8 3rd period 9 0709 90 60 0 0 0 0 0712 90 19 0 0 0 0 1001 10 00 0 0 0 0 1001 90 91 0 1,02 0 0 1001 90 99 0 1,02 0 0 100200 00 0 0 0 0 1003 00 10 0 0 0 0 1003 00 90 0 0 0 0 1004 00 00 0 0 0 0 100510 90 0 0 0 0 1005 90 00 0 0 0 0 1007 00 90 0 0 0 0 1008 10 00 0 0 0 0 1008 20 00 0 0 0 0 1008 30 00 0 0 0 0 1008 90 90 0 0 0 0 110100 00 0 1,45 0 0 1102 10 00 0 0 0 0 1103 11 10 0 0 0 0 1103 11 90 0 0 0 0 B. Malt (ECU/tonne) CN code Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 11071011 0 1,82 0 0 0 110710 19 0 1,36 0 0 0 110710 91 0 0 0 0 0 1107 10 99 0 0 0 0 0 1107 20 00 0 0 0 0 0